                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION


HARRY E. CRISWELL, III and
LAURA B. CRISWELL,

                Plaintiffs,

v.                              Case No.: 2:19-cv-00305-JES-MRM

CITY OF NAPLES, FLORIDA,

                Defendant.


                           OPINION AND ORDER

     This matter comes before the Court on cross Motions for

Summary Judgment (Docs. ##57, 62) filed by the parties. Responses

(Docs. ##64, 73) and Replies (Docs. ##74, 77) were filed.         The

Court heard oral arguments at the April 20, 2021 final pretrial

conference. (Doc. #82.) For the reasons set forth below, both

motions are denied.

                                  I.

     Motions for summary judgment should only be granted when the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, show “there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.”       Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d

265 (1986).   “An issue of fact is ‘genuine’ if the record taken as
a whole could lead a rational trier of fact to find for the

nonmoving party.”      Baby Buddies, Inc. v. Toys “R” Us, Inc., 611

F.3d 1308, 1314 (11th Cir. 2010).        A fact is “material” if it may

affect the outcome of the suit under governing law.            Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).            “A court must

decide ‘whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.’”         Hickson Corp. v. N.

Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004)(quoting

Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.      Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).            However, “if

reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.   v.   M/V   Nan   Fung,   695   F.2d   1294,   1296-97    (11th   Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts.”)).           “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces



                                     2
a genuine issue of material fact, then the court should not grant

summary judgment.”     Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).

     Cross motions for summary judgment do not change the standard.

See Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331

(11th Cir. 2005).     Cross motions for summary judgment are to be

treated separately; the denial of one does not require the grant

of another.    See Am. Bankers Ins. Grp, 408 F.3d at 1331.      Even

where the parties file cross motions pursuant to Rule 56, summary

judgment is inappropriate if disputes remain as to material facts.

United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984).

                               II.

     Plaintiffs Harry E. Criswell, III and Laura B. Criswell

(Plaintiffs or the Criswells) own waterfront residential property

(the Property) on Fort Charles Drive in the Port Royal neighborhood

of Naples, Florida.    (Doc. #31, ¶ 1.)   The Criswells built a pier

at the Property in January 2013. (Doc. #57-4, p. 69; Doc. #62-1,

p. 3.) Beginning in 2014, the Criswells have intermittently moored

a 108-foot long yacht named Diablo Blanco (the Vessel) to the pier

at the Property for a portion of each year.       (Id. at ¶ 7; Doc.

#57-3, ¶ 1.)

     The City of Naples (the City) has a City Code which includes

Section 58-121(3) (the Ordinance), the pertinent portion of which

provides:



                                  3
       The side yard setback for all piers, including floating
       piers, pilings, vessels moored to piers, boat lifts, and
       vessels supported on boat lifts, constructed after
       September 15, 1999, the effective date of Ordinance No.
       99-8638, is 20 feet from the side property lines and
       riparian lines, extended into the waterway. The setback
       shall be measured at a right angle to the extended
       property line.

Naples Code of Ordinances § 58.121(3).                     Enforcement of this

Ordinance is dependent upon the receipt of a complaint - the City

does       not   typically      investigate   or   issue   citations      unless   a

complaint has been received. (Doc. #57-4, p. 47.)

       The       Port   Royal   Association   complained     to    the   City   that

Plaintiffs’ Vessel was oversized and encroached into the navigable

water setbacks adjoining neighboring properties. (Id., pp. 45-46.)

Based       on    the   complaint,   on   February    5,   2016,    a    City   code

enforcement officer inspected the Property and determined that the

Vessel encroached on the prescribed setbacks by about 18.5 feet.1

(Doc. #62-1, p. 2.)             On the same date a Notice of Violation was

mailed to the Criswells by the City of Naples Code Enforcement

advising them that mooring the Vessel at the Property violated

Section 58-121(3). (Doc. #62-3.)

       After receiving the citation, Plaintiffs filed a Variance

Petition with the City.           (Doc. #62-1, p. 2.)      Two of the Criswells’




       The record also refers to this distance as 19.5 feet. (Doc.
       1

#62-1, p. 2.) The difference is not material for summary judgment
purposes.



                                          4
neighbors, along with the Port Royal Association,       objected to the

Variance Petition and requested that the Ordinance be enforced.

(Docs. #62-5; #62-6.)    The request for variance was denied after

a public hearing held on March 8, 2017. (Doc. #62-1, p. 3.)

     In June 2017, Plaintiffs filed a lawsuit against the City in

the Circuit Court of the Twentieth Judicial Circuit in and for

Collier County, Florida, seeking a declaratory judgment that the

Ordinance was unconstitutional under Florida law. (Docs. ##57, ¶

9; 57-2; Docs. ##62-4, ¶ 27; 62-10, p. 2.) 2          The City filed a

Counterclaim   seeking   a   permanent   injunction    precluding    the

Criswells from docking the Vessel at the Property. (Doc. #57-6,

pp. 7-8.) The City suspended enforcement of the Ordinance while

the state litigation challenging the Ordinance was pending.         (Doc.

#57-4, pp. 36-37.)

     On May 6, 2019, the Criswells filed this federal action

against the City. (Doc. #1.)     The Second Amended Complaint (Doc.


     2 Both parties rely upon records from this state court
proceeding. The court takes judicial notice of the documents that
have been publicly filed in the Plaintiffs’ state court action.
See (Doc. #57-2); Zurich Am. Ins. Co. v. Southern-Owners Ins. Co.,
314 F. Supp. 3d 1284, 1300 (M.D. Fla. 2018) (quoting Horne v.
Potter, 392 F. App'x 800, 802 (11th Cir. 2010)) ("Notably, courts
may take judicial notice of documents arising from a prior
proceeding because they are matters of public record and 'capable
of accurate and ready determination by resort to sources whose
accuracy could not reasonably be questioned.'").




                                  5
#31)    asserts      a    class-of-one          Equal   Protection    Claim    under

Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.

(Doc. #31, ¶ 20.) Specifically, the Criswells allege that (1) there

are numerous other similarly situated vessels against which the

City does not seek to enforce the Ordinance; (2) the enforcement

of the Ordinance is based on an actual irrational animus towards

Plaintiffs; (3) there can be no rational basis for the difference

in   treatment    given        the   facially      neutral   Ordinance;    and   (4)

Plaintiffs’    injury results from the deliberate discriminatory

decision attributable to the City.                 (Id. at ¶¶ 6, 20, 22-23, 29-

30.) Plaintiffs seek declaratory and injunctive relief, but do not

seek monetary damages.           (Id. at ¶¶ 35, 39.)

       On July 30, 2019, the state court granted summary judgment

against the Criswells on their claims, upholding the Ordinance.

After a bench trial, the state court denied the City’s Counterclaim

for a permanent injunction. (Doc. #31, Exhibit A.) Both state court

decisions were upheld on appeal.

                                                III.

       The   Court       has   previously       summarized   the     general   Equal

Protection Clause principles applicable to this case:

             The Equal Protection Clause of the Fourteenth
             Amendment of the U.S. Constitution provides
             that “[n]o State shall make or enforce any law
             which shall...deny to any person within its
             jurisdiction the equal protection of the
             laws.” U.S. Const. amend. XIV, § 1. “The
             purpose of the equal protection clause of the



                                            6
          Fourteenth Amendment is to secure every person
          within the state's jurisdiction against
          intentional and arbitrary discrimination,
          whether occasioned by express terms of a
          statute or by its improper execution through
          duly constituted agents.” Sioux City Bridge
          Co. v. Dakota Cty., Neb., 260 U.S. 441, 445
          (1923) (quoting Sunday Lake Iron Co. v.
          Wakefield Tp., 247 U.S. 350, 352 (1918)).

          . . .

          Courts recognize an equal protection claim
          brought by a “class of one”, “where the
          plaintiff   alleges    that   she   has   been
          intentionally treated differently from others
          similarly situated and that there is no
          rational   basis   for   the   difference   in
          treatment.” Vill. of Willowbrook v. Olech, 528
          U.S. 562, 564 (2000). See also Griffin Indus.,
          Inc. v. Irvin, 496 F.3d 1189, 1202 (11th Cir.
          2007); Grider v. City of Auburn, Ala., 618
          F.3d 1240, 1263 (11th Cir. 2010). “Class of
          one equal protection claims generally require
          plaintiffs to identify comparators in the
          pleading in order to show intentional,
          discriminatory   treatment    different   from
          others similarly situated.” Eisenberg v. City
          of Miami Beach, 1 F. Supp. 3d 1327, 1340 (S.D.
          Fla. 2014). “To prevail on this traditional
          type of equal protection claim, basically a
          selective enforcement claim, that the City's
          Ordinance was applied to them, and not other
          developments, Plaintiffs must show (1) that
          they were treated differently from other
          similarly situated individuals, and (2) that
          Defendant unequally applied a facially neutral
          ordinance for the purpose of discriminating
          against Plaintiffs.” Campbell v. Rainbow City,
          Ala., 434 F.3d 1306, 1314 (11th Cir. 2006)
          (citing Strickland v. Alderman, 74 F.3d 260,
          264 (11th Cir. 1996)).

(Doc. #35, pp. 4, 7); Criswell v. City of Naples, 2020 WL 2745818,

at *3 (M.D. Fla. May 27, 2020).




                                  7
      Thus, to prevail on a “class of one” equal protection claim,

the   Criswells   must    show    they    were    intentionally    treated

differently from others who were “similarly situated” and that

there is no rational basis for the difference in treatment. To be

“similarly   situated,”   the    comparators     must   be   “‘prima   facie

identical in all relevant respects.’”          Grider v. City of Auburn,

618 F.3d 1240, 1263-64 (11th Cir. 2010) (quotation and emphasis

omitted).

            Governmental decisionmaking challenged under
            a “class of one” equal protection theory must
            be evaluated in light of the full variety of
            factors   that  an   objectively   reasonable
            governmental decisionmaker would have found
            relevant in making the challenged decision.

Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1203–04 (11th Cir.

2007).   “[D]ifferent treatment of dissimilarly situated persons

does not violate the equal protection clause.” Campbell v. Rainbow

City, 434 F.3d 1306, 1314 (11th Cir. 2006).

                                        IV.

      It is undisputed that when the Criswells moor the Vessel at

the pier at the Property they do so in violation of the Ordinance.

After all, they are trying to moor a 108-foot boat in an 88.5-foot

parking space.    See (Doc. #62-1, p. 2.) The Criswells’ federal

suit attempts to remedy their dilemma by precluding the City from

enforcing the Ordinance as to them.       Both parties now seek summary

judgment as to the Criswells’ Equal Protection claim.




                                    8
     A. The City’s Motion for Summary Judgment

     The City asserts that it is entitled to summary judgment for

two reasons:   the Criswells have (1) failed to establish essential

elements of their Equal Protection claim, specifically (a) the

existence of any comparator that is similarly situated in all

relevant respects and (b) lack of a rational basis for the City to

enforce its valid and neutral setback ordinance, and (2) failed to

present any evidence establishing a municipal policy or custom

that would provide a basis for § 1983 liability.     (Doc. #62, pp.

10-22.)    The Criswells respond that they have done both.

     (1) Evidence of Equal Protection Elements

            (a) Similarly Situated Comparators

         As discussed above, the Criswells must show that there were

in fact comparators who were similarly situated, i.e., comparators

who were “prima facie identical in all relevant respects.” Grider,

618 F.3d at 1264. The Court must evaluate “the full variety of

factors that an objectively reasonable governmental decisionmaker

would have found relevant.”    Griffin Indus., 496 F.3d at 1203–04.

     The parties argue over which factors are relevant for purposes

of identifying the comparators. (Doc. #62, pp. 12-13; Doc. #73,

pp. 5-6.) The City argues that an objectively reasonable code-

enforcement officer would find nine factors to be relevant.3   (Doc.


     3 The City identifies the following as relevant factors: (1)
the unique dimensions of the vessel; (2) the unique dimensions of


                                  9
#62, pp. 12-13.) The Criswells contend that the only relevant

factor is the presence of a boat sitting in a side yard setback.

(Doc. #73, pp. 5, 9-10.)   Neither party is correct.

     The relevant factors to be considered are determined by the

nature of the action being challenged. Here, the challenged action

is enforcement of the Ordinance, which provides:

     The side yard setback for all piers, including floating
     piers, pilings, vessels moored to piers, boat lifts, and
     vessels supported on boat lifts, constructed after
     September 15, 1999, the effective date of Ordinance No.
     99-8638, is 20 feet from the side property lines and
     riparian lines, extended into the waterway. The setback
     shall be measured at a right angle to the extended
     property line.

Naples Code of Ordinances § 58.121(3).   Given the context of this

case, the Court concludes that a reasonable Code enforcement

official would consider the following factors to be relevant: (1)

the presence of a vessel moored to a pier; (2) which pier had been

constructed after September 15, 1999; (3) which vessel extended



the property lines at issue; (3) the degree or extent the vessel
encroaches the prescribed setback; (4) whether the encroachment
is unavoidable due to the overall length of the vessel in relation
to the property or whether instead the encroachment is merely the
result of mooring the vessel too far to one side of the property;
(5) the duration and frequency of the encroachment; (6) whether
the vessel is attached to a pier or boatlift that was constructed
on or before September 15, 1999; (7) whether a variance was granted
to the property owner, and if so, why; (8) whether the City ever
received complaints about the supported encroachment; and (9)
whether a citation is the appropriate response. (Doc. #62, pp.
12-13.)




                                10
beyond the 20-foot side yard setback; (4) with the setback measured

in the manner described in the Ordinance; and (5) for which no

variance had been granted.

      Neither side has attempted to apply the proper relevant

factors to the record, and it is not apparent from the record that

either side is entitled to summary judgment on this issue. Viewing

all facts and reasonable inferences in the light most favorable to

the opposing parties, the Court finds there is a genuine dispute

as    to        the   existence     of     similarly      situated   comparators.

Accordingly, this portion of the motion for summary judgment is

denied.

                (b) Rational Basis

      A class of one equal protection claim not only requires

Plaintiffs to show intentional disparate treatment, but also “the

absence of any rational basis supporting that treatment.” Maverick

Enters., LLC v. Frings, 456 F. App'x 870, 872 (11th Cir. 2012).

"Under Olech, a 'class of one' plaintiff may demonstrate that a

government action lacks a rational basis in one of two ways: (1)

negate every conceivable basis which might support the government

action; or (2) demonstrate that the challenged government action

was motivated by animus or ill-will." Dibbs v. Hillsborough Cty.,

Fla.,      67    F.   Supp.   3d   1340,   1349   (M.D.    Fla.   2014)   (internal

alteration and quotations omitted); see Olech, 528 U.S. at 565-

66.



                                           11
     The City argues that it is entitled to summary judgment

because the Criswells have not shown that the City lacks a rational

basis to enforce the Ordinance.            (Doc. #62, pp. 15-18.)     The City

contends that the Ordinance has a legitimate purpose of protecting

people’s “right to an unobstructed view of the water,” and that

the complaint-driven process in code-enforcement is appropriate.

(Id., p. 16.)        Thus, the City argues the Criswells have not

demonstrated that the City has no conceivable rational basis for

enforcing its ordinance against them.              (Id., p. 17.)

     The City also contends that Plaintiffs have not presented any

evidence suggesting that the City has taken any action for the

purpose of discriminating against them based on animus or ill will.

(Id.) Instead, the City maintains that the undisputed evidence

shows Plaintiffs engaged in an ongoing ordinance violation, that

neighbors complained about the violation to the City, and the

City’s    code    enforcers      acted    reasonably   by   investigating   the

complaint and citing the violation. (Doc. #62, pp. 16-17.)

     Plaintiffs,      on   the    other    hand,   allege   that   “[t]he   City

continues to harbor an irrational animus towards [them] as made

evident by the fact that it seeks only to remove [their] vessel

despite     the   existence      of   many     other   purportedly   violative

vessels.”     (Doc. #31, ¶ 29.)          Plaintiffs believe there can be no

rational basis for the manner in which the facially neutral




                                          12
Ordinance is being applied in a discriminatory fashion against

them. (Id. at ¶ 30.)

     There are issues of material disputed facts which prevent

resolution of whether there has been unequal application of the

facially   neutral   Ordinance   or    whether   the   enforcement   was

motivated by animus or ill-will.       The evidence before the Court

does not establish, one way or another, if there were other vessels

moored in violation of the Ordinance that the City has not sought

to penalize despite knowing about the purported violation. Neither

party is entitled to summary judgment on Plaintiffs’ class of one

Equal Protection claim under the Fourteenth Amendment.

     (2) 42 U.S.C. § 1983 Liability

     The City argues that even if the Criswells presented evidence

supporting their equal protection claim, they have not produced

any evidence that such discrimination is attributable to the City

under 42 U.S.C. § 1983.   (Doc. #62, pp. 18-22.) Specifically, the

City contends that the Criswells have failed to present evidence

that the City intentionally discriminated against them pursuant to

a municipal policy or custom.    (Doc. #62, pp. 19-20.)

     Plaintiffs respond that they are not attempting to hold the

City responsible for an employee’s misconduct. (Doc. #73, p. 11.)

Rather, plaintiff asserts that “[t]hese are official City actions

and not those of the City’s agents or employees” (Doc. #31, ¶ 6;

Doc. #73, pp. 11-12.)   Plaintiffs emphasize that the actions were



                                  13
officially taken by the City, since it was the City who enforced

the Ordinance, sought injunctive relief in state court, defended

this action in federal court, and attended a mediation as a

government entity.     (Doc. #73, p. 12.)

      A municipality can be liable under § 1983 only when “the

municipality itself causes the constitutional violation at issue.”

City of Canton v. Harris, 489 U.S. 378, 385 (1989).                A municipality

“causes” a violation where (1) it acts via “an official policy

enacted by its legislative body (e.g., an ordinance or resolution

passed by a city council)”; (2) “final policymakers have acquiesced

in a longstanding practice that constitutes the entity's standard

operating procedure”; or (3) “on the basis of ratification when a

subordinate public official makes an unconstitutional decision and

when that decision is then adopted by someone who does have final

policymaking authority.” Id.         Municipalities “can be sued directly

under § 1983 for monetary, declaratory, or injunctive relief where,

as   here,   the   action    that    is    alleged    to   be    unconstitutional

implements or executes a policy statement, ordinance, regulation,

or decision officially adopted and promulgated by that body's

officers.” Monell v. Dep't of Soc. Servs. of City of New York, 436

U.S. 658, 690 (1978).

      The Court finds that Plaintiffs are correct on this issue.

Plaintiffs have established that it is the City which has taken

direct   action    against    them    by       enforcing   the   Ordinance.    If



                                          14
plaintiffs can establish an equal protection violation, liability

for that violation will be imputed to the City under § 1983.

Defendant’s motion for summary judgment on this basis is therefore

denied.

       B.   Plaintiffs’ Motion for Summary Judgment

       The Criswells seek a partial summary judgment finding that

there are numerous other vessels similarly situated to their Vessel

against which the City has not taken any action. (Doc. #57, pp. 3-

7.)    Such a finding would be contrary to what the Court has found,

as discussed above.        Plaintiffs, however, rely upon the July 30,

2019 Final Judgment from the Florida state court proceedings

between Plaintiffs and the City (Doc. #57-3), asserting that the

City   is   precluded     from   disputing   the   state      court’s   findings

regarding the existence of similarly situated vessels. (Docs.

##57; 57-2; 57-3.)

       The crux of Plaintiffs’ motion relates to the application of

collateral    estoppel     (also   known   as    issue   preclusion),      “which

serves as a bar to relitigation of an issue which has already been

determined by a valid judgment.” Goines v. Lee Mem'l Health Sys.,

No. 2:17-cv-656-FtM-29NPM, 2020 U.S. Dist. LEXIS 54880, at *5 (M.D.

Fla. Mar. 30, 2020)(quoting Stogniew v. McQueen, 656 So. 2d 917,

919 (Fla. 1995)); see Edgewater House Condo. Ass'n v. City of Fort

Lauderdale,    825   F.    App'x   658,    662   (11th   Cir.     2020).   “Issue

preclusion     may   be    asserted   offensively        by   a   plaintiff   or



                                      15
defensively by a defendant, in either case for the purpose of

preventing the other party from re-litigating an identical issue

previously decided against the other party.”     Crowley Mar. Corp.

v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 931 F.3d 1112,

1126 (11th Cir. 2019) (citation omitted).

     Where the prior judgment was issued in state court, "then the

collateral estoppel law of that state must be applied to determine

the judgment's preclusive effect." Goines, 2020 U.S. Dist. LEXIS

54880, at *5 (quoting In re St. Laurent, 991 F.2d 672, 675-76 (11th

Cir. 1993)); see Martinez v. Mkt. Traders Inst., Inc., 757 F. App'x

815, 817 (11th Cir. 2018)(finding that where a judgment was issued

in Florida state court, Florida law applied to determine issue

preclusion). Here, the Criswells and the City agree that the prior

judgment was rendered in Florida state court.     (Doc. #64, p. 7;

Doc. #57, ¶ 9.) Therefore, Florida law applies in determining the

preclusive effect of the state court judgment.

     Under Florida law, collateral estoppel applies where “(1) the

identical issues were presented in a prior proceeding; (2) there

was a full and fair opportunity to litigate the issues in the prior

proceeding; (3) the issues in the prior litigation were a critical

and necessary part of the prior determination; (4) the parties in

the two proceedings were identical; and (5) the issues were

actually litigated in the prior proceeding.” Martinez, 757 F.App’x

at 817 (quoting Pearce v. Sandler, 219 So. 3d 961, 965 (Fla. 3d



                                16
DCA 2017); see also Newberry Square Fla. Laundromat, LLC v. Jim's

Coin Laundry & Dry Cleaners, Inc., 296 So. 3d 584, 591 (Fla. 1st

DCA 2020); Crowley Mar. Corp., 931 F.3d at 1126.

     In the state-court Counterclaim, the City sought a permanent

injunction to prevent plaintiffs from docking their Vessel in the

setbacks, contrary to the Ordinance.       (Doc. #57, pp. 4-5; Doc.

#57-6, pp. 7-8.)     In defending against a permanent injunction,

Plaintiffs raised the issue of the existence of other vessels

encroaching on the setbacks to prove the City would not suffer

irreparable injury without an injunction.      (Doc. #57, p. 5; Doc.

#57-7, pp. 1-2.)

     The state court considered whether Defendant was entitled to

injunctive relief to “prevent oversized vessels from being moored

at the dock of Plaintiffs’ residence within the City of Naples.”

(Doc. #57-3, p. 1.)     The state-court Final Judgment found that

“[i]t is undisputed that the Plaintiffs’ yacht encroaches into the

setbacks.”    (Doc. #57-3, p. 2, ¶ 4.)    The City had initiated code

enforcement   proceedings   against   Plaintiffs,   which   were   then

pending, and the City argued that the enforcement proceedings may

be insufficient, thus requiring a permanent injunction. (Id.)       The

state judge found, among other things, “that there are numerous

other vessels similarly situated to the Plaintiffs’ case but the

City has not taken any action against those other similarly

situated vessels.”    (Id., p. 2, ¶ 3.)    The state judge questioned



                                 17
whether an injunction was even an available remedy.    (Id., pp. 2-

3, ¶ 5.)   The state judge then found that “[t]he City did not

present any evidence of irreparable harm. . . . The Court declines

to find that any code violation results in the necessity of the

issuance of an injunction.”   (Id., p. 3, ¶ 6.)

     The City argues the state court’s finding focused only on the

issue of whether the City was suffering irreparable injury, in

contrast to whether there were any comparators who were “identical

in all relevant aspects” within the meaning of the requirements

for an Equal Protection claim. Although issue preclusion may occur

even where the two actions do not involve the “same claims,” it is

inapplicable where the issue before the state court was not

identical to the issue in Plaintiffs’ federal case. BC Power, Inc.

v. Stuart C. Irby Co., No. 2:19-cv-803-FtM-29NPM, 2020 U.S. Dist.

LEXIS 55967, at *23 (M.D. Fla. Mar. 31, 2020); see Hargis v. City

of Orlando, 586 F. App'x 493, 498 (11th Cir. 2014); see also

Edgewater House Condo. Ass'n, 825 F. App'x at 664 (stating that

“collateral estoppel applies whenever two actions share a legal

issue. A shared cause of action is not required.”).

     Whether the City would suffer irreparable injury if not

granted injunctive relief is a distinct issue from whether there

are similarly situated vessels (comparators) that are “identical

in   all   relevant   aspects”   sufficient   to    show   Defendant

intentionally discriminated against Plaintiffs.    Maverick Enters.,



                                 18
456 F. App'x at 872.            Plaintiffs therefore have not shown the

issues in the state and federal actions are identical.

       Because the identical issue was not presented in the state

and federal actions, it necessarily follows that there could not

be full and fair litigation of the issue in state court, nor could

the   issue   be    a    critical     and   necessary     part   of,   or     actually

litigated      in       the   prior    proceeding.       Plaintiffs         have    not

demonstrated that all of the elements of collateral estoppel are

satisfied.

       In addition, Plaintiffs assert in their motion that there is

no factual dispute that their Vessel is the only one in which the

City has sought enforcement against, because the City has failed

to    put   forth   evidence     showing         otherwise.   (Doc.    #57,    p.   7.)

Therefore, Plaintiffs argue they are entitled to judgment finding

that the City has not taken any action against similarly situated

vessels. (Id.) Contrary to Plaintiffs assertion, Defendant argues

the undisputed evidence shows the City enforced the Ordinance in

the “Treasure Lane” case, where a complaint was made about a

violation of the Ordinance, the complaint was investigated, and a

citation was issued.          (Doc. #57-1; Doc. #57-5, p. 9, ¶ 3, p. 12,

¶ 14; Doc. #62-9.) While the Treasure Lane case ultimately settled,

Defendant contends that the settlement would have never occurred

unless there was enforcement of the Ordinance.




                                            19
    Drawing all reasonable inferences in favor of defendant,

there is at the very least a dispute as to whether the City has

enforced the Ordinance against similarly situated vessels that

precludes    granting   Plaintiffs’   partial   motion   for    summary

judgment.    Accordingly, Plaintiffs’ motion is denied.

Accordingly, it is now

    ORDERED:

    1. Plaintiffs’ Motion for Partial Summary Judgment (Doc. #57)

is DENIED.

    2. Defendant’s Motion for Summary Judgment (Doc. #62) is

DENIED.

    DONE AND ORDERED at Fort Myers, Florida, this         4th    day of

May, 2021.




Copies:
Counsel of record




                                 20
